This writ of error was taken to a judgment awarding $200.00 double damages and $62.00 as attorney fees for a cow killed by a train. There appears to be no evidence to sustain an apparently excessive allowance of *Page 39 
attorney fees, and it is not clear that a failure to comply with the legal requirements of the statute as to fencing railroad tracks was a proximate cause of the killing of the cow so as to warrant a recovery of double damages.
The cow was between the main line and a side track eating melons dropped where cars were loaded with melons, and went on the track in front of an approaching train at a flag station where side tracks were used for loading melons, etc.
Under the circumstances the judgment should be and is reversed for a new trial.
WEST, C. J., AND WHITFIELD, ELLIS, TERRELL AND STRUM, J. J., concur.